United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY, )
TRANSPORTATION SECURITY
)
ADMINISTRATION, SPRINGFIELD)
BRANSON REGIONAL AIRPORT,
)
Springfield, MO, Employer
)
__________________________________________ )
D.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1869
Issued: April 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2011 appellant filed an appeal of an August 4, 2011 decision of the Office
of Workers’ Compensation Programs (OWCP) finding that he abandoned his request for a
hearing, and of two March 23, 2011 merit decisions which denied a requested surgical procedure
and wage-loss compensation for the period commencing January 15, 2011. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2

1
2

5 U.S.C. §§ 8101-8193.

Following issuance of OWCP’s March 23, 2011 decisions, OWCP received additional evidence from appellant.
As OWCP has not considered this evidence in reaching a final decision, the Board may not review this evidence for
the first time on appeal. See 20 C.F.R. § 501.2(c).

ISSUES
The issues are: (1) whether appellant has established entitlement to wage-loss
compensation beginning January 15, 2011, causally related to his accepted June 3, 2007 injury;
(2) whether OWCP abused its discretion by denying appellant authorization for surgery to treat a
foot bone lesion; and (3) whether appellant abandoned his request for an oral hearing before
OWCP’s hearing representative.
FACTUAL HISTORY
On June 4, 2007 appellant, then a 56-year-old security screener, filed a traumatic injury
claim alleging that on June 3, 2007 he sustained a fractured right fifth metatarsal when he took a
step while working and felt a “pop” in his foot. OWCP accepted the claim for closed fracture of
the fifth right metatarsal with nonunion of the fracture. Appellant was treated at St. Johns’
Hospital. He returned to full-time limited duty on June 13, 2007. On November 20, 2007
appellant underwent surgery for an authorized open reduction and internal fixation of the
fracture. On November 10, 2008 he underwent authorized open reduction and internal fixation
using a bone graft. Appellant returned to full-time limited-duty work after surgery. On
March 18, 2009 he was released to regular duty.3
On January 14, 2011 OWCP received a request for authorization to debride skin/tissue,
debride tissue/muscle, and treat a foot bone lesion. This request arose from an October 5, 2010
report from Dr. Judith W. Smith, a Board-certified orthopedic surgeon, who provided an
impression of deep ulcer with abscess formation and cellulites in an insulin-dependent diabetic
and recommended surgery.
In a January 14, 2011 letter, OWCP advised appellant of the deficiencies in his claim and
requested additional evidence including a copy of the surgical report with an opinion from his
physician addressing how the need for surgery was the result or a consequence of the accepted
work injury. Appellant was provided 30 days to submit the requested information.
On February 14, 2011 appellant filed CA-7 and CA-7a forms claiming compensation for
leave without pay due to disability for work commencing January 15, 2011.
In a February 16, 2011 letter, OWCP advised appellant that additional factual and
medical information was required before his wage-loss disability claim could be processed. It
noted that he was released to regular-duty work on March 18, 2009 and requested a statement as
to whether he had sustained any other right foot injuries or conditions since his return to work.
OWCP also requested a medical opinion from his physician that addressed how the claimed
disability was the result of the accepted conditions and work injury. It noted that preexisting or
nonwork-related conditions had to be addressed and distinguished. Appellant was again
provided 30 days to submit the requested information.
3

On July 13, 2009 appellant was issued a schedule award for one percent permanent impairment of the right leg.
On January 4, 2010 an OWCP hearing representative affirmed the schedule award decision. This aspect of the claim
is not before the Board in the present appeal.

2

In response, OWCP received multiple diagnostic tests dated October 5 and 6, 2010 and
January 26, 2011. In duty status reports dated January 4 and February 25, 2011, Dr. Larry
Chase, a Board-certified internist, diagnosed a foot ulcer and opined that appellant could not
work. He indicated that appellant could return to work for half-day duties on February 28, 2011
and full-time duties on March 7, 2011. A copy of Dr. Smith’s October 5, 2010 report was
resubmitted.
By decision dated March 23, 2011, OWCP denied the requested surgical procedure,
finding that the medical evidence did not address how the need for the surgery was the result of
the accepted work-related conditions.
In another March 23, 2011 decision, OWCP denied appellant’s claim for compensation
beginning January 15, 2011 on the grounds that the medical evidence submitted was insufficient
to support disability due to the accepted right fifth metatarsal fracture or surgeries.
On April 12, 2011 OWCP received two requests from appellant dated April 5 and 6, 2011
requesting a telephonic hearing on the March 23, 2011 decisions before an OWCP hearing
representative.
By letter dated May 18, 2011, OWCP notified appellant that his hearing would be held on
July 13, 2011 at 2:15 p.m. eastern time. He was given a toll-free number and a pass code to
access the hearing. The notice was mailed to his address of record. Appellant did not contact
OWCP on the date of the hearing or thereafter.4
By decision dated August 4, 2011, OWCP found that appellant abandoned his requested
hearing. It noted that the hearing was scheduled for July 13, 2011 but he failed to appear as
instructed. The decision found that there was no evidence that appellant contacted OWCP either
prior or subsequent to the scheduled hearing to explain his failure to participate. OWCP
concluded that he abandoned his oral hearing request.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA5 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.” In general the term disability under
FECA means incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.6 This meaning is expressed as disability for work.7 A claimant
4

On June 21, 2011 a Steve Whiting telephoned OWCP and advised that he wanted to confirm the hearing status.
OWCP informed Mr. Whiting that authorization was needed prior to discussing appellant’s case.
5

5 U.S.C. § 8102(a).

6

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
7

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

3

for each period of disability claimed, has the burden of proving by a preponderance of
reliable, probative and substantial evidence that he is disabled for work as a result of
employment injury. Whether a particular injury caused an employee to be disabled
employment and the duration of that disability are medical issues which must be proved by
preponderance of the reliable probative and substantial medical evidence.8

the
his
for
the

Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. When, however, the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from the employment
injury.9 The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.10
ANALYSIS -- ISSUE 1
The Board finds that appellant is not entitled to wage-loss compensation beginning
January 15, 2011 causally related to the June 3, 2007 employment injury. The Board finds that
he submitted insufficient rationalized medical evidence addressing how residuals of his accepted
fracture of the fifth metatarsal or his authorized surgeries caused him to become totally disabled
beginning January 15, 2011.
On October 5, 2010 Dr. Smith provided an impression of deep ulcer with abscess
formation and cellulites in an insulin-dependent diabetic and recommended surgical treatment, to
include debride skin/tissue, debride tissue/muscle and treat foot bone lesion. But Dr. Smith did
not provide a rationalized medical explanation as to how the June 3, 2007 work injury or
surgeries caused or contributed to the conditions diagnosed in 2010 or the need for surgery. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.11 As
Dr. Smith did not provide a rationalized medical explanation as to how the residuals of
appellant’s June 3, 2007 employment injury prevented appellant from continuing in his
employment, appellant has not met his burden of proof.

8

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

Fereidoon Kharabi, supra note 8.

11

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

The medical evidence from Dr. Chase is also insufficient to establish appellant’s claim.
In duty status reports of January 4 and February 25, 2011, Dr. Chase opined that appellant’s foot
ulcer disabled him for work. He noted that appellant could return to work for half-day duties on
February 28, 2011 and full-time duties on March 7, 2011. Although Dr. Chase opined that
appellant was disabled from a foot ulcer, he failed to provide any medical opinion as to how the
residuals of the June 3, 2007 employment injury or surgeries prevented him from continuing to
work in 2011. Furthermore, OWCP has not accepted a foot ulcer condition. Appellant has not
met his burden of proof to establish that he is entitled to wage-loss compensation beginning
January 15, 2011.
The diagnostic evidence of record fails to contain a rationalized medical opinion as to
how the diagnosed conditions are causally related to appellant’s accepted work injury and how
such conditions prevented appellant from continuing to work during the claimed period. Thus,
appellant did not meet his burden of proof.
Appellant may submit new evidence of argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA states in pertinent part: The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability, or aid in lessening the
amount of the monthly compensation.12 In interpreting section 8103(a), the Board has
recognized that OWCP has broad discretion in approving services provided under FECA to
ensure that an employee recovers from his or her injury to the fullest extent possible in the
shortest amount of time.13 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on OWCP’s authority is that of reasonableness.14
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.15 Proof of causal relationship in a case
such as this must include supporting rationalized medical evidence.16

12

5 U.S.C. § 8103.

13

Dale E. Jones, 48 ECAB 648, 649 (1997).

14

Daniel J. Perea, 42 ECAB 214, 221 (1990); D.A., Docket No. 09-936 (issued January 13, 2010).

15

See Dona M. Mahurin, 54 ECAB 309 (2003); see also Debra S. King, 44 ECAB 203, 209 (1992).

16

See Debra S. King, supra note 15; Bertha L. Arnold, 38 ECAB 282 (1986).

5

ANALYSIS -- ISSUE 2
OWCP accepted that on June 3, 2007 appellant sustained a right foot fracture of the fifth
metatarsal with nonunion of right foot fracture and two subsequent surgical procedures. It
received a request for additional surgical services to debride skin/tissue, debride tissue/muscle
and treat foot bone lesion. As noted, the medical evidence does not establish that the need for
the requested procedure is the result of the accepted right foot conditions.
In an October 5, 2010 report, Dr. Smith provided an impression of deep ulcer with
abscess formation and cellulites and recommended the above surgical procedures. Dr. Smith
provided no rationalized medical explanation as to how the June 3, 2007 work injury or its
surgeries necessitated the above surgical procedures. This is important given the fact appellant is
an insulin-dependent diabetic. The Board has held that medical evidence offering no opinion on
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.17 As Dr. Smith did not provide a rationalized medical explanation as to how the
residuals of appellant’s June 3, 2007 employment injury caused appellant’s ulcer and
necessitated the requested surgical intervention, appellant has not met his burden of proof.
The reports from Dr. Chase as well as the diagnostic evidence of record are of limited
probative value as there is no medical opinion explaining how residuals of the accepted
employment injury necessitated the requested surgery. Therefore, appellant did not meet his
burden of proof.
As appellant has not established that the requested surgical procedures is due to the
effects of an employment-related condition, the Board finds OWCP did not abuse its discretion
in denying appellant’s surgical request. He may submit new evidence of argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.18 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.19 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.20
17

See supra note 10.

18

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

19

20 C.F.R. § 10.617(b).

20

See Michelle R. Littlejohn, 42 ECAB 463 (1991). It is presumed in absence of evidence to the contrary that a
notice mailed to an individual in the ordinary course of business was received.

6

The authority governing the abandonment of hearings rests with OWCP’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal
decision finding that the claimant has abandoned his request for a hearing and return the case to
the district OWCP.21
ANALYSIS -- ISSUE 3
By decisions dated March 23, 2011, OWCP denied appellant’s request for surgery and
his claim for wage-loss compensation for the period January 15, 2011 and continuing. Appellant
timely requested a telephonic hearing. In a May 18, 2011 letter, sent to his address of record,
OWCP advised him that a hearing was scheduled for July 13, 2011 at 2:15 p.m. eastern time. It
instructed appellant to telephone a toll-free number and enter a pass code to connect with the
hearing representative. Appellant did not telephone at the appointed time. He did not request a
postponement of the hearing or explain his failure to appear at the hearing within 10 days of the
scheduled hearing date of July 13, 2011.22 While appellant contended on appeal that he had
spoke to a Department of Labor representative on July 17, 2011, there is no report of such
telephone call on record. The Board, therefore, finds that he abandoned his request for a hearing.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
disability commencing January 15, 2011 was causally related to the June 30, 2007 employment
injury. As appellant has not established that the requested surgery is due to the effects of an
employment-related condition, OWCP has not abused its discretion in denying appellant’s
surgical request. The Board further finds that appellant abandoned his request for an oral
hearing.

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
22

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated August 4 and March 23, 2011 are affirmed.
Issued: April 4, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

